
	
		II
		Calendar No. 261
		112th CONGRESS
		1st Session
		S. 1821
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2011
			Mr. Coons (for himself,
			 Mr. Isakson, Mr. Burr, Mr.
			 Graham, Mr. Carper,
			 Mrs. Hagan, Mr.
			 Alexander, Mr. Heller,
			 Mrs. Feinstein, and
			 Mr. Nelson of Florida) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			December 15, 2011
			Reported by Mr. Leahy,
			 with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To prevent the termination of the temporary
		  office of bankruptcy judges in certain judicial districts.
	
	
		1.Short titleThis Act may be cited as the
			 Temporary Bankruptcy Judgeships Extension Act
			 of 2011.
		2.Extension of
			 temporary office of bankruptcy judges in certain judicial districts
			(a)Temporary office
			 of bankruptcy judges authorized by Public Law 109–8
				(1)ExtensionsThe
			 temporary office of bankruptcy judges authorized for the following districts by
			 section 1223(b) of Public Law 109–8 (28 U.S.C. 152 note) are extended until the
			 applicable vacancy specified in paragraph (2) in the office of a bankruptcy
			 judge for the respective district occurs:
					(A)The central district of California.
					(B)The eastern
			 district of California.
					(C)The district of
			 Delaware.
					(D)The southern
			 district of Florida.
					(E)The southern
			 district of Georgia.
					(F)The district of
			 Maryland.
					(G)The eastern district of Michigan.
					(H)The district of
			 New Jersey.
					(I)The northern
			 district of New York.
					(J)The southern
			 district of New York.
					(K)The eastern
			 district of North Carolina.
					(L)The eastern
			 district of Pennsylvania.
					(M)The middle
			 district of Pennsylvania.
					(N)The district of Puerto Rico.
					(O)The district of South Carolina.
					(P)The western
			 district of Tennessee.
					(Q)The eastern
			 district of Virginia.
					(R)The district of
			 Nevada.
					(2)Vacancies
					(A)Single
			 vacanciesExcept as provided
			 in subparagraphs (B), (C), (D), and (E), the 1st vacancy in the office of a
			 bankruptcy judge for each district specified in paragraph (1)—
						(i)occurring more
			 than 5 years after the date of the enactment of this Act, and
						(ii)resulting from
			 the death, retirement, resignation, or removal of a bankruptcy judge,
						shall not
			 be filled.(B)Central district
			 of CaliforniaThe 1st, 2d,
			 and 3d vacancies in the office of bankruptcy judge for the central district of
			 California—
						(i)occurring 5 years
			 or more after the date of the enactment of this Act, and
						(ii)resulting from
			 the death, retirement, resignation, or removal of a bankruptcy judge,
						shall not
			 be filled.(C)District of
			 DelawareThe 1st, 2d, 3d, and
			 4th vacancies in the office of a bankruptcy judge for the district of
			 Delaware—
						(i)occurring more
			 than 5 years after the date of the enactment of this Act, and
						(ii)resulting from
			 the death, retirement, resignation, or removal of a bankruptcy judge,
						shall not
			 be filled.(D)Southern
			 district of FloridaThe 1st
			 and 2d vacancies in the office of a bankruptcy judge for the southern district
			 of Florida—
						(i)occurring more
			 than 5 years after the date of the enactment of this Act, and
						(ii)resulting from
			 the death, retirement, resignation, or removal of a bankruptcy judge,
						shall not
			 be filled.(E)District of
			 MarylandThe 1st, 2d, and 3d
			 vacancies in the office of a bankruptcy judge for the district of
			 Maryland—
						(i)occurring more
			 than 5 years after the date of the enactment of this Act, and
						(ii)resulting from
			 the death, retirement, resignation, or removal of a bankruptcy judge,
						shall not
			 be filled.(3)Applicability of
			 other provisionsExcept as
			 provided in paragraphs (1) and (2), all other provisions of section 1223(b) of
			 Public Law 109–8 (28 U.S.C. 152 note) remain applicable to the temporary office
			 of bankruptcy judges referred to in paragraph (1).
				(b)Temporary office
			 of bankruptcy judges extended by Public Law 109–8
				(1)ExtensionsThe temporary office of bankruptcy judges
			 authorized by section 3 of the Bankruptcy Judgeship Act of 1992 (28 U.S.C. 152
			 note) and extended by section 1223(c) of Public Law 109–8 (28 U.S.C. 152 note)
			 for the district of Delaware, the district of Puerto Rico, and the eastern
			 district of Tennessee are extended until the applicable vacancy specified in
			 paragraph (2) in the office of a bankruptcy judge for the respective district
			 occurs.
				(2)Vacancies
					(A)District of
			 DelawareThe 5th vacancy in
			 the office of a bankruptcy judge for the district of Delaware—
						(i)occurring more
			 than 5 years after the date of the enactment of this Act, and
						(ii)resulting from
			 the death, retirement, resignation, or removal of a bankruptcy judge,
						shall not
			 be filled.(B)District of
			 Puerto RicoThe 2d vacancy in
			 the office of a bankruptcy judge for the district of Puerto Rico—
						(i)occurring more
			 than 5 years after the date of the enactment of this Act, and
						(ii)resulting from
			 the death, retirement, resignation, or removal of a bankruptcy judge,
						shall not
			 be filled.(C)Eastern district
			 of TennesseeThe 1st vacancy
			 in the office of a bankruptcy judge for the eastern district of
			 Tennessee—
						(i)occurring more
			 than 5 years after the date of the enactment of this Act, and
						(ii)resulting from
			 the death, retirement, resignation, or removal of a bankruptcy judge,
						shall not
			 be filled.(3)Applicability of
			 other provisionsExcept as
			 provided in paragraphs (1) and (2), all other provisions of section 3 of the
			 Bankruptcy Judgeship Act of 1992 (28 U.S.C. 152 note) and section 1223(c) of
			 Public Law 109–8 (28 U.S.C. 152 note) remain applicable to the temporary office
			 of bankruptcy judges referred to in paragraph (1).
				(c)Temporary office
			 of the bankruptcy judge authorized by Public Law 102–361 for the middle
			 district of North Carolina
				(1)ExtensionThe temporary office of the bankruptcy
			 judge authorized by section 3 of the Bankruptcy Judgeship Act of 1992 (28
			 U.S.C. 152 note) for the middle district of North Carolina is extended until
			 the vacancy specified in paragraph (2) occurs.
				(2)VacancyThe 1st vacancy in the office of a
			 bankruptcy judge for the middle district of North Carolina—
					(A)occurring more
			 than 5 years after the date of the enactment of this Act, and
					(B)resulting from the
			 death, retirement, resignation, or removal of a bankruptcy judge,
					shall not be
			 filled.(3)Applicability of
			 other provisionsExcept as
			 provided in paragraphs (1) and (2), all other provisions of section 3 of the
			 Bankruptcy Judgeship Act of 1992 (28 U.S.C. 152 note) remain applicable to the
			 temporary office of the bankruptcy judge referred to in paragraph (1).
				3.Temporary
			 judgeship paygo offset
			(a)Bankruptcy
			 filing feesSection 1930(a)(3) of title 28, United States Code,
			 is amended by striking $1,000 and inserting
			 $1,042.
			(b)United States
			 Trustee System FundSection 589a(b)(2) of title 28, United States
			 Code, is amended by striking 55 and inserting
			 52.78.
			(c)Collection and
			 deposit of miscellaneous bankruptcy feesSection 406(b) of the
			 Judiciary Appropriations Act, 1990 (28 U.S.C. 1931 note) is amended by striking
			 25 and inserting 23.99.
			(d)Expenditure
			 limitationIncremental amounts collected by reason of the
			 enactment of subsection (a) shall be deposited in a special fund in the
			 Treasury of the United States, to be established after the date of enactment of
			 this Act. Such amounts shall be available for the purposes specified in section
			 1931(a) of title 28, United States Code, but only to the extent specifically
			 appropriated by an Act of Congress enacted after the date of enactment of this
			 Act.
			(e)Effective
			 dateThis section and the amendments made by this section shall
			 take effect 180 days after the date of enactment of this Act.
			3.Temporary judgeship
			 paygo offset
			(a)Bankruptcy filing
			 feesSection 1930(a)(3) of title 28, United States Code, is
			 amended by striking $1,000 and inserting
			 $1,042.
			(b)Expenditure
			 limitationIncremental amounts collected by reason of the
			 enactment of subsection (a) shall be deposited in a special fund in the United
			 States Treasury, to be established after the date of enactment of this Act.
			 Such amounts shall be available for the purposes specified in section 1931(a)
			 of title 28, United States Code, but only to the extent specifically
			 appropriated by an Act of Congress enacted after the date of enactment of this
			 Act.
			(c)Effective
			 dateThis section shall take effect 180 days after the date of
			 enactment of this Act.
			
	
		December 15, 2011
		Reported with an amendment
	
